Case 15-30053        Doc 45     Filed 02/20/19     Entered 02/20/19 15:15:15          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 30053
         Janus R Thompson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/01/2015.

         2) The plan was confirmed on 11/12/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/15/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $25,264.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-30053             Doc 45         Filed 02/20/19    Entered 02/20/19 15:15:15                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $19,180.89
           Less amount refunded to debtor                                $308.49

 NET RECEIPTS:                                                                                          $18,872.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,893.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $831.69
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,724.69

 Attorney fees paid and disclosed by debtor:                         $450.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Arnold Scott Harris PC                  Unsecured         147.00           NA              NA            0.00       0.00
 Capital One Bank                        Unsecured         514.00        549.36          549.36        401.91        0.00
 City of Chicago                         Unsecured         100.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      2,800.00       2,820.27        2,820.27      2,063.31        0.00
 Convergent Outsourcing                  Unsecured      1,807.00            NA              NA            0.00       0.00
 Credit Collection Services              Unsecured         230.00           NA              NA            0.00       0.00
 Eye Physicians & Surgeons of Chicag     Unsecured         291.00           NA              NA            0.00       0.00
 Future Finance Company                  Secured        6,876.00       6,616.61        6,616.61           0.00       0.00
 Global Connections                      Unsecured         315.00           NA              NA            0.00       0.00
 Global Network                          Unsecured      3,690.00            NA              NA            0.00       0.00
 Harvard Collection Services             Unsecured          98.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         57.50           57.50          42.07       0.00
 Illinois Dept of Revenue 0414           Priority          800.00         25.52           25.52          25.52       0.00
 Illinois Tollway                        Unsecured         210.00      3,146.50        3,146.50      2,301.98        0.00
 Internal Revenue Service                Priority       4,000.00           0.00            0.00           0.00       0.00
 Midwest Title Loans                     Unsecured         900.00      1,462.31        1,462.31      1,069.83        0.00
 Midwest Title Loans                     Unsecured            NA            NA              NA            0.00       0.00
 MiraMed Revenue Group                   Unsecured         100.00           NA              NA            0.00       0.00
 Nationwide Acceptance Corp              Unsecured      6,552.00            NA              NA            0.00       0.00
 Nationwide Cassel LLC                   Unsecured         425.00           NA              NA            0.00       0.00
 Nationwide Cassel LLC                   Unsecured            NA       9,615.58        9,615.58      7,034.76        0.00
 Nationwide Cassel LLC                   Secured           301.00        301.00          301.00        301.00        1.79
 NCB Management Services Inc             Unsecured         611.00           NA              NA            0.00       0.00
 Penn Credit                             Unsecured         212.20           NA              NA            0.00       0.00
 Sprint Nextel                           Unsecured           0.00      1,237.75        1,237.75        905.54        0.00
 Torres Crdit                            Unsecured         970.00           NA              NA            0.00       0.00
 Torres Credit Services Inc              Unsecured         971.00           NA              NA            0.00       0.00
 Transworld Systems Inc                  Unsecured      3,690.45            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-30053        Doc 45      Filed 02/20/19     Entered 02/20/19 15:15:15             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,917.61            $301.00              $1.79
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,917.61            $301.00              $1.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00              $0.00
        Domestic Support Ongoing                               $0.00             $0.00              $0.00
        All Other Priority                                    $25.52            $25.52              $0.00
 TOTAL PRIORITY:                                              $25.52            $25.52              $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,889.27         $13,819.40              $0.00


 Disbursements:

         Expenses of Administration                             $4,724.69
         Disbursements to Creditors                            $14,147.71

 TOTAL DISBURSEMENTS :                                                                     $18,872.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
